USCA4 Appeal: 22-1344      Doc: 14         Filed: 10/17/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1344


        JUDY A. ATKINS,

                            Plaintiff - Appellant,

                     v.

        SMYTH COUNTY VIRGINIA SCHOOL BOARD; KEVIN LEONARD,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Western District of Virginia, at
        Abingdon. James P. Jones, Senior District Judge. (1:18-cv-00048-JPJ-PMS)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Judy A. Atkins, Appellant Pro Se. Jennifer Royer, ROYER LAW FIRM, P.C., Roanoke,
        Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1344      Doc: 14         Filed: 10/17/2022      Pg: 2 of 2




        PER CURIAM:

               Judy A. Atkins appeals the district court’s judgment entered in Defendants’ favor

        after the court granted Defendants’ summary judgment motion on Atkins’ sexual

        harassment claim, brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.

        §§ 2000e to 2000e-17, and declined to exercise supplemental jurisdiction over Atkins’ state

        law assault claim, thereby dismissing that claim without prejudice. * On appeal, we confine

        our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Atkins’

        informal brief does not challenge the basis for the district court’s dispositions, she has

        forfeited appellate review of the court’s dispositive orders. See Jackson v. Lightsey, 775

        F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth

        Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly, we

        affirm the district court’s judgment. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                        AFFIRMED




               *
                The district court previously granted in part and denied in part Defendants’ motion
        to dismiss Atkins’ other claims.

                                                     2